Case 2:19-cv-00370 Document1 Filed on 12/09/19 in TXSD Page 1 of 6

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

CORPUS CHRISTI DIVISION
BOLLINGER AMELIA REPAIR, L.L.C. * CIVIL ACTION NO.
:
versus . JUDGE
BOUCHARD TRANSPORTATION CO., .

INC., in personam, BARGE B NO. 240, in rem,
B NO. 240 CORP., in personam *
* MAGISTRATE

ee ee ee ee ee ee ee
VERIFIED COMPLAINT

NOW INTO COURT, through undersigned counsel, comes Plaintiff, Bollinger Amelia
Repair, L.L.C. (“Bollinger”), who files this Verified Complaint against Defendants, Bouchard
Transportation Co., Inc. (“Bouchard”), in personam, Barge B NO. 240 (“Barge 240”), in rem,
and B NO. 240 Corp. (B 240 Corp.), in personam (collectively, “Defendants”). Bollinger seeks a
warrant of maritime arrest pursuant to Rule C of the Supplemental Rules for Certain Admiralty
and Maritime claims, as well as damages for amounts owed for breach of contract, and in support
thereof respectfully aver as follows:

JURISDICTION

1. This is an admiralty and maritime claim for vessel repair services that falls within
this Honorable Court’s jurisdiction pursuant to 28 U.S.C. § 1333, Supplemental Rule C for
Certain Admiralty and Maritime Claims, Federal Rule of Civil Procedure 9(h), and the

supplemental jurisdiction of this Court.
Case 2:19-cv-00370 Document1 Filed on 12/09/19 in TXSD Page 2 of 6

PARTIES
2. Bollinger Amelia Repair, L.L.C. is a Louisiana limited liability company with its
domicile address in Lockport, Louisiana.
3. Bouchard Transportation Co., Inc. is a New York corporation with a mailing

address of 58 S. Service Rd. #150, Melville, New York 11747, and is doing business in the State
of Texas. Bouchard operates vessels that call on ports on the Gulf Coast and within the
Jurisdiction of this Court.

4, The Barge B NO. 240 is an offshore oil barge bearing official number 998038.

5. Upon information and belief, Barge B NO. 240 is owned by B NO. 240 Corp., a
New York corporation with a mailing address of 58 S. Service Rd. #150, Melville, New York
11747, and is operated by Bouchard Transportation Co., Inc.

6. On information and belief, the Barge B NO. 240 is now or will be within the
Southern District of Texas, and in the jurisdiction of this Honorable Court.

FACTS

7. On or about October 2, 2018 and subsequent thereto, Bollinger Amelia Repair,
L.L.C. provided labor, material, and equipment to repair the Barge B NO. 240, which constituted
necessaries to the vessel pursuant to the Commercial Instruments and Maritime Liens Act, 46
U.S.C. 31301 et seg.

8. On October 5, 2018, Bollinger issued to Bouchard the following invoices for
necessaries supplied to Barge B NO. 240:

(i) Invoice 261810002 in the amount of $732,912, of which Bouchard paid $366,456;
Case 2:19-cv-00370 Document1 Filed on 12/09/19 in TXSD Page 3 of 6

(ii) Invoice 261810005 in the amount of $235,814.72, of which Bouchard paid

$117,907;

(iti) Invoice 261810006 in the amount of $279,039.09, which Bouchard has failed to

pay;

(iv) Invoice 261810012 in the amount of $217,100, of which Bouchard has paid

$108,500.00; and,

(v) Invoice 261810013 in the amount of $622,750, of which Bouchard has paid

$375,000.

9. The total of the remaining unpaid invoices by Bouchard is $1,119,752.81. Copies
of the aforesaid invoices are attached as Exhibit A, in globo.

10. These invoices provide for interest at the rate of one percent per month, 12%
annually, after 30 days.

11. Bouchard, B 240 Corp., and Barge B NO. 240, in rem, are liable in solido to
Bollinger for the unpaid balance for necessaries supplied to Barge B NO. 240, consisting of
labor, material, and equipment to repair the Barge B NO. 240, plus interest.

RULE C ARREST

12. Bollinger repeats and re-alleges each and every allegation in paragraphs 1 through
11 and incorporates those allegations herein.

13. Defendants’ failure to pay in full the amounts owed to Bollinger for the
necessaries supplied to the Barge B NO. 240 on orders of persons authorized to procure
necessaries on behalf of the Barge B NO. 240 gives rise to maritime liens under the Commercial
Instruments and Maritime Liens Act, 46 U.S.C. § 31301 et seq., in favor of Bollinger in the

following amounts:
Case 2:19-cv-00370 Document1 Filed on 12/09/19 in TXSD Page 4 of 6

e Invoice 261810002: $366,456

e Invoice 261810005: $117,907.72

e Invoice 261810006: $279,039.09

e Invoice 261810012: $108,600

e Invoice 261810013: $247,750
TOTAL: $1,119,752.81

14. Therefore, the claims of Bollinger for the supply of necessaries to Barge B NO.
240 total $1,119,752.81, plus interest at the rate of one percent per month, 12% annually, after 30
days. Bollinger respectfully requests that this Honorable Court enter judgment in this amount.

15. It is common in Rule C arrest cases for security (for the applicable costs, fees,
interest, etc.) to be set at one and a half times the fairly stated claim and, therefore, Bollinger
seeks an Order of Arrest in the amount of $1,679,629.22. See Supplemental Rule E(5)
(permitting substitute security up to twice the amount of the plaintiff's fairly stated claim to
cover interest, costs, fees, etc.).

16. Pursuant to local rules, Bollinger agrees to hold harmless and indemnify the U.S.
Marshal and all of his or her deputies from any and all liability as a result of arresting Barge B
NO. 240 as well as any other property of Defendants within the District.

WHEREFORE, the above premises considered, Plaintiff, Bollinger Amelia Repair,
L.L.C., prays:

1. That this Verified Complaint be deemed good and sufficient;
2. Process according to the rules and practices of this Honorable Court in causes of

admiralty and maritime jurisdiction, particularly Rule C of the Supplemental Rules for
Case 2:19-cv-00370 Document1 Filed on 12/09/19 in TXSD Page 5 of 6

Admiralty and Maritime Claims of the Federal Rules of Civil Procedure, may issue
against Barge B NO. 240 and any appurtenances thereto, in rem;

3. After due proceedings, there be judgment rendered in favor of Bollinger Amelia Repair,
L.L.C. and against Barge B NO. 240 in rem and against Bouchard Transportation Co.,
Inc. and B NO. 240 Corp. in personam, and that Barge B NO. 240 be condemned and
sold to satisfy the judgment to be entered in favor of Bollinger Amelia Repair, L.L.C. in
the full amount of its claims, together with interest, costs, and attorneys’ fees, as set forth
above; and,

4. That this Honorable Court issue a warrant of arrest of all property of Bouchard
Transportation Co., Inc. and B NO. 240 Corp. aboard Barge B NO. 240.

Respectfully submitted,

ADAMS AND REESE, LLP

/s/_ Matthew C. Guy
MATTHEW C. GUY
Texas Bar No. 24050702
matthew.guy@arlaw.com
LyondellBasell Tower

1221 McKinney, Suite 4400
Houston, TX 77010
Telephone: (713) 652-5151
Facsimile: (713) 652-5152

OF COUNSEL:

MATTHEW A. COPELAND

Texas Bar No. 24082856
matt.copeland@arlaw.com

LyondellBasell Tower

1221 McKinney, Suite 4400

Houston, TX 77010

Telephone: (713) 652-5151

Facsimile: (713) 652-5152

Attorneys for Bollinger Amelia Repair, L.L.C.
Case 2:19-cv-00370 Document1 Filed on 12/09/19 in TXSD Page 6 of 6

VERIFICATION

I, Matthew C. Guy, am an attorney at the law form of Adams and Reese LLP,
counsel to plaintiff Bollinger Amelia Repair, L.L.C. I am authorized by Bollinger Amelia
Repair, L.L.C. to make this Verification. The facts set forth in the Verified Complaint are
true and correct based upon information provided to me as attorney for Bollinger Amelia
Repair, L.L.C. The reason this Verification is made by the undersigned is that I am the
attorney for Bollinger Amelia Repair, L.L.C., which does not have officers or directors

within this District.

Pursuant to 28 U.S.C. § 1746, I solemnly declare under penalty of perjury that

the foregoing is true and correct.

Si~_~_

 

_ Matthew Gaciu¥ E. Brett
Notary Public, ID No. 150474
Parish of St. Tammany
My ission is for Life

 

SWORN/TO AND SUBSCIBED

ORE ME THIS 4 DAY OF DECEMBER 2019
